This Office Action is in response to the papers filed on January 29, 2021.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Chan (United States Patent 9,716,225, which is cited in the Information Disclosure Statement (IDS) filed on January 29, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 is anticipated by Chan’s claim 8.  Specifically, Chan’s claim 8 recites a semiconductor device, comprising:  a threshold switching material between a first electrode and a second electrode; a doped dielectric material between the threshold switching material and the first electrode; and a memory material on a side of the second electrode opposite the threshold switching material. 

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not disclose claim 2 as a whole, including a threshold switching material comprising a chalcogenide material, and a dielectric material comprising titanium dioxide.  The specification discloses that the dielectric material can be titanium dioxide when the threshold switching material is amorphous silicon (see paragraphs [0071, 0073 and 0075] on pages 19-20).  See also claims 4 and 15 of parent United States Patent 10,923,657.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not disclose claim 20 as a whole, including titanium dioxide between the threshold switching material and at least one of the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode comprises carbon.  The specification discloses that the dielectric material can be titanium dioxide in the Fig. 4 embodiment where the electrodes do not comprise carbon (see paragraphs [0071, 0072 and 0075] on pages 19-20).  See also claim 4 of parent United States Patent 10,923,657.

 Claims 1, 4, 7-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohba (United States Patent Application Publication 2015/0207066, which is cited in the IDS filed on January 29, 2021).
As to independent claim 1, Ohba discloses a semiconductor device (see the entire reference, including the Fig. 7B disclosure), comprising:  a threshold switching material 31 comprising a chalcogenide material (page 3, paragraph [0058]) between a first electrode 10 and a second electrode 20; a dielectric material 32A (page 3, paragraph [0060]) between the threshold switching material and the first electrode; and an additional dielectric material 32B (page 5, paragraph [0081]) between the threshold switching material and the second electrode.
As to dependent claim 4, Ohba’s dielectric material 32A comprises aluminum oxide (page 3, paragraph [0060]).
As to dependent claim 7, Ohba’s additional dielectric material 32B comprises the same material composition as the dielectric material 32A (page 5, paragraph [0071]).
As to dependent claim 8, Ohba’s semiconductor device further comprises (Fig. 9A) memory material 40 comprising one or more of a metal, a metal oxide, and a magnetoresistive material on a side of the second electrode opposite the threshold switching material (page 5, paragraphs [0083-0085]).
As to independent claim 9, Ohba discloses a semiconductor device (see the entire reference, including the Fig. 1 disclosure), comprising: a threshold switching material 31 between a first electrode 10 and a second electrode 20; and a dielectric material 32 (page 3, paragraph [0060]) between the threshold switching material and the first electrode, the dielectric material comprising at least one of aluminum silicon oxide, strontium oxide, barium oxide, strontium titanium oxide, magnesium oxide, hafnium oxide, iridium oxide, titanium oxide, tantalum oxide, zirconium oxide, niobium oxide, and molybdenum oxide (page 3, paragraph [0060]).
As to dependent claim 12, a thickness of Ohba’s dielectric material 32 is between about 10 Å and about 20 Å (page 3, paragraph [0061]).
As to dependent claim 13, Ohba’s Fig. 8 device further comprises an additional dielectric material on sidewalls of the threshold switching material (i.e., between the memory cell array 2’s memory cells 3).


Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowrey (United States Patent 7,646,630, which is cited in the IDS filed on January 29, 2021).
As to independent claim 1, Lowrey discloses a semiconductor device, (see the entire patent, including the Fig. 11E disclosure) comprising:  a threshold switching material 400 comprising a chalcogenide material (column 29, lines 48-58) between a first electrode 210B and a second electrode 210A; a dielectric material 300 (column 19, lines 35-41) between the threshold switching material and the first electrode; and an additional dielectric material between the threshold switching material and the second electrode (column 33, lines 51-53).
As to dependent claim 3, Lowrey’s first electrode 210a comprises a carbon-containing material (column 17, lines 56-64).
As to dependent claim 4, Lowrey’s dielectric material 300 comprises aluminum oxide (column 19, lines 35-41).
As to dependent claim 6, Lowrey’s dielectric material 300 has a thickness of about 10 Å (column 19, lines 52-54).
As to dependent claim 7, Lowrey’s additional dielectric material 300 comprises the same material composition as the dielectric material (column 33, lines 51-53).




Claims 2, 9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey (United States Patent 7,646,630, which is cited in the IDS filed on January 29, 2021) together with Rachmady (United States Patent 10,418,487).
As to dependent claim 2, it depends on independent claim 1, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowrey (see above).  The above explanation of the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lowrey is hereby incorporated by reference into this rejection of dependent claim 2 under 35 U.S.C. 103 as being unpatentable over Lowrey together with Rachmady. 
The difference between claim 2 and Lowrey is claim 2’s dielectric layer is titanium dioxide while Lowrey’s dielectric layer “may be any dielectric or insulative material known in the art” (column 19, lines 35-38).
Rachmady teaches that titanium dioxide is a well-known dielectric material in the art (see the entire patent, including column 7, lines 60-62).
It would have been obvious to one skilled in the art to form Lowrey’s dielectric layer 300 of titanium dioxide because Lowrey discloses that its dielectric layer 300 “may be any dielectric or insulative material known in the art” and Rachmady teaches that titanium dioxide is a well-known dielectric material in the art.
As to independent claim 9, Lowrey discloses a semiconductor device (see the entire patent, including the Fig. 11E disclosure), comprising: a threshold switching material 400 between a first electrode 210B and a second electrode 210A; and a dielectric material 300 (column 19, lines 35-41) between the threshold switching material and the first electrode.
The difference between claim 9 and Lowrey is claim 9’s dielectric layer comprises at least one of aluminum silicon oxide, strontium oxide, barium oxide, strontium titanium oxide, magnesium oxide, hafnium oxide, iridium oxide, titanium oxide, tantalum oxide, zirconium oxide, niobium oxide, and molybdenum oxide, while Lowrey’s dielectric layer “may be any dielectric or insulative material known in the art” (column 19, lines 35-38).
Rachmady teaches that hafnium oxide, titanium oxide, tantalum oxide, and zirconium oxide, for example, are well-known dielectric materials in the art (see the entire patent, including column 7, lines 60-62).
It would have been obvious to one skilled in the art to form Lowrey’s dielectric layer 300 of hafnium oxide, titanium oxide, tantalum oxide, or zirconium oxide, for example, because Lowrey discloses that its dielectric layer 300 “may be any dielectric or insulative material known in the art” and Rachmady teaches that hafnium oxide, titanium oxide, tantalum oxide, and zirconium oxide, for example, are well-known dielectric materials in the art.
As to dependent claim 11, a thickness of Lowrey’s dielectric material 300 is between about 5 Å and about 10 Å (column 19, lines 52-54).
As to dependent claim 12, a thickness of Lowrey’s dielectric material 300 is between about 10 Å and about 20 Å (column 19, lines 52-54).
As to dependent claim 13, Lowrey’s device further comprises an additional dielectric material on sidewalls of the threshold switching material (i.e., between the memory array’s cells).

As to independent claim 18, Lowrey discloses a semiconductor device (see the entire patent, including the Fig. 11E disclosure), comprising:  a threshold switching material 400 between a first electrode 210A and a second electrode 210B; and a dielectric layer 300 (column 19, lines 35-41) between the threshold switching material and at least one of the first electrode and the second electrode.
The difference between claim 18 and Lowrey is claim 18’s dielectric layer is titanium dioxide while Lowrey’s dielectric layer “may be any dielectric or insulative material known in the art” (column 19, lines 35-38).
Rachmady teaches that titanium dioxide is a well-known dielectric material in the art (see the entire patent, including column 7, lines 60-62).
It would have been obvious to one skilled in the art to form Lowrey’s dielectric layer 300 of titanium dioxide because Lowrey discloses that its dielectric layer 300 “may be any dielectric or insulative material known in the art” and Rachmady teaches that titanium dioxide is a well-known dielectric material in the art.
As to dependent claim 19, Lowrey’s device further comprises a dielectric material on a side of the threshold switching material opposite the at least one of the first electrode and the second electrode (column 33, lines 51-53).
As to dependent claim 20, at least one of Lowrey’s first and second electrodes comprises carbon (column 17, lines 56-64).




Claims 5, 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814